                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

PAIGE E. LESHER,                          :
            Plaintiff,                    :
                                          :
       v.                                 :              No. 5:17-cv-04731
                                          :
CLARK ZIMMERMAN,                          :
IN HIS INDIVIDUAL CAPACITY; and           :
HAMBURG AREA SCHOOL DISTRICT,             :
             Defendants                   :
___________________________________________

                                        ORDER

      AND NOW, this 8th day of March, 2019, for the reasons set forth in the Opinion issued

this date, IT IS ORDERED THAT:

      1.     Defendant Clark Zimmerman’s Motion to Dismiss the Amended Complaint, ECF

No. 23, is GRANTED.

      2.     Defendant Hamburg Area School District’s Motion to Dismiss the Amended

Complaint, ECF No. 24, is GRANTED.

      3.     The Amended Complaint, ECF No. 21, is DISMISSED with prejudice.

      4.     The case is CLOSED.


                                                         BY THE COURT:



                                                         /s/ Joseph F. Leeson, Jr._______
                                                         JOSEPH F. LEESON, JR.
                                                         United States District Judge




                                             1
                                          030819
